                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

IN RE:                          §                       CASE NO.      18-52772-RBK
ROCK SPRINGS ENERGY GROUP, LLC, §
DEBTOR                          §                       CHAPTER       11


     ROCK SPRINGS ENERGY GROUP, LLC’S PLAN OF REORGANIZATION

     ROCK SPRINGS ENERGY GROUP, LLC proposes the following Plan

of Reorganization pursuant to the provisions of Chapter 11 of

the Bankruptcy Code and Rule 2015(b) of the Federal Rules of

Bankruptcy Procedure:

                                       ARTICLE I

                                      Definitions

     For     the     purposes    of     this    Plan    of     Reorganization,         the

following     terms     shall    have     the    following       meanings,       equally

applicable to the singular and plural forms or the gender of the

terms defined, unless the context clearly requires otherwise.

These   terms      shall   be    designated,          where    such       definition    is

applicable, with capital letters and those definitions shall be

enforceable     as    terms     of    this     Plan    in     conjunction      with    the

respective matters to which they reference or define:

     1.01.           Administrative       Claim:            means     a    request     for

payment of an administrative expense in the case under §503(b)

that,   if    allowable,        would     be    entitled        to    priority       under

§507(a)(1).
     1.02.           Allowed      Claim    or    Interest:        means      any    claim

against, or interest in, the Debtor, proof of which was filed on

or before the Bar Date or pursuant to Section 2.04.02 herein or,

if no proof of claim or interest has been filed, a claim or

interest      that   was    scheduled       by   the    Debtor    on    the    Debtor’s

schedules as amended from time to time as liquidated in amount

and not disputed or contingent or disputed in the disclosure

statement or this Plan and, in either case, a claim or interest

as to which no objection has been filed or will be filed; or if

subject to an objection or other proceeding considered by the

Court, a claim or interest that has been determined by Final

Order of the Court.

     1.03.           Allowed Secured Claim(s):             means an Allowed Claim

which   is     secured      by    a   valid,     duly    perfected      voluntary       or

involuntary     lien     on,     or   a   security     interest   in,     property      in

which   the    Debtor      has   an   interest     (including     property         of   the

estate), or which is subject to setoff under Bankruptcy Code

§553, to the extent of the lesser of:                      (i) the value of such

property securing the Allowed Secured Claim; or (ii) the amount

of such Allowed Claim which is secured, as the case may be,

including any election made pursuant to §1111 of the Bankruptcy

Code.

     1.04.           Allowed     Unsecured       Claims:     means      an    Unsecured

Claim against Debtor:            (a) for which a proof of claim has been
timely filed with the Court by the claims Bar Date, or, with

leave of Court and without objection by any party in interest,

late filed, and as to which neither Debtor nor any party in

interest files an objection or as to which the claim is allowed

by Final Order of the court, or (b) scheduled in the Schedules,

as may be amended, prepared and filed with the Court pursuant to

Bankruptcy Rule 1007(b) and not listed as disputed, contingent

or unliquidated as to amount, and as to which no objection to

the allowance thereof has been interposed pursuant to the terms

of   this   Plan,    or   as   to    which   any   such    objection   has   been

determined by an order or judgment which is no longer subject to

appeal or certiorari proceeding and as to which no appeal or

certiorari proceeding is pending.              This category includes all

claims deemed unsecured pursuant to §506(a) of the Code.

      1.05.         Bankruptcy Code or “Code”:            means Title 11 of the

United States Code as in effect on the Petition Date, and all

amendments thereto and in effect on or before the confirmation

date, or thereafter only if specifically provided retroactive by

any such amendment and only to the extent such amendment may be

valid and constitutional, and does not materially and adversely

affect the interest of the Debtor, creditors or any other party

in interest.

      1.06.         Bar Date:       means April 8, 2019 for all creditors

except a governmental agency or entity, being the date that was
fixed    by     the    Court       for      filing    claims       in    both    Chapter    11

proceedings      which       are      the    subject    of     this      Plan   pursuant    to

BANKR. R. P. 3003(b); provided, however, if the Court extends

the time for filing any given claim, the date so set shall be

the Bar Date with respect to that claim, but only with respect

to such claim.

       1.06A.         BHI:       means B H, Inc., a Utah corporation, which

(i) has an Allowed Secured Claim in this case in the amount set

forth in Claim No. 1 on file in this case, to which the Debtor’s

objection was overruled by Court order entered April 11, 2019

and which is now a Final Order and (2) is a Judgement Creditor

and Secured Creditor.

       1.06B.         BHI     Settlement:              means       the     Compromise      and

Settlement Agreement among the Debtor, BHI, and others set forth

in    Exhibit    “A”        attached        hereto    and    incorporated         herein    by

reference.

       1.07.          Claim(s):           means a “claim” alleged or which is,

in fact, due or assertible against the Debtor as defined in

§101(4) of the Code and includes those claims which are allowed

and   all     those    claims         which    are    not    yet    due,    or    which    are

unmatured, contingent and otherwise unliquidated.

       1.08.          Class      or    Classification:          means      the    particular

Class   designated          in     this     Plan     pursuant      to    Bankruptcy     Codes

§§1122 and 1129 of the Code into which Creditor’s Allowed Claims
may   be      included,       as    provided      in     this   Plan,       including

classification for voting, for distributions and for impairment.

      1.09.          ROCK SPRINGS ENERGY GROUP, LLC, Case:                  means the

above captioned Chapter 11 Bankruptcy case commenced on November

28, 2018 as a Chapter 11 proceeding, the date of the filing of

the Voluntary Petition.

      1.10.          Confirmation:       means entry by the Court of an

Order Confirming the Plan at or after a hearing pursuant to

§1129.

      1.11.          Confirmation       Date:           means    the        date     of

Confirmation.

      1.11A          Construcciones:           means        Construcciones            E

Instalaciones Modernas S. A., de C.V.I.

      1.12.          Court:    means United States Bankruptcy Court for

the Western District of Texas, San Antonio Division.

      1.13.          Creditor(s):         means    all    persons      or    entities

having     Claims     for     debts,    liabilities       and   demands       of    any

character      whatsoever,         as   defined    in     §101(4)of     the        Code,

including,     but    not     limited   to,    future    contingent     Claims      for

unmatured potential liability of Claims of the United States

Government and any agency or department thereof, and any other

governmental authority, and whether or not the Creditor has an

Allowed Claim.

      1.14.          Debtor:       means ROCK SPRINGS ENERGY GROUP, LLC, a
Delaware      limited      liability     company,      the     Debtor,    in        its

proceedings under Chapter 11 of the Code.

      1.15.        Distribution Date:         means the date or dates upon

which interim distributions provided under this Plan are to be

made.

      1.16.        Effective     Date:        means    the     date    upon        which

confirmation becomes a Final Order.

      1.17.        Estate:       means    the    bankruptcy      estate       of    the

Debtor created upon filing this case.

      1.18.        Executory Contract(s):            means any contract found

to be of the nature referred to in §365 of the Code as an

Executory Contract, which requires assumption and/or rejection

by the Debtor.

      1.19.        Exhibits:      means those items (i) attached to the

Plan and incorporated herein by reference; or (ii) attached to

the Approved Disclosure Statement and incorporated therein by

reference; or (iii) attached to the Order Confirming the Plan

and incorporated therein by reference.

      1.20.        Final Order or Final Judgment:               means any Order

of   the   Court   which    is   conclusive     of    all    matters   adjudicated

therein, which is in full force and effect because the Final

Order has not been:          (i) appealed, is not an allowed appeal or

is denied review by certiorari or otherwise; or (ii) has not

been reversed or modified; or (iii) which is not the subject of
any pending appeal, review, rehearing, and is in all respects

final and nonappealable.

     1.21.       Initial Distribution Date:        means the date upon

which the first distribution under the Plan shall be made.             The

Initial Distribution Date shall be that date which the Debtor

choose in its sole discretion; however, it shall be no later

than thirty (30) days after Confirmation.           Notwithstanding the

preceding sentence BHI is to be paid by wire transfer the amount

set forth in Section 1 of the BHI Settlement upon entry of the

Order Confirming the Plan and if such order is entered after the

daily deadline for wire transfers, on a Saturday, Sunday, or

federal holiday, payment to BHI is be paid by wire transfer on

the next business day by noon San Antonio, Texas time.

     1.22.       Judgment Creditor(s) or Judgment Claim(s):        means

a Creditor whose Claim arose as a result of the entry of a

judgment prior to the Petition Date by a state or federal court

of competent jurisdiction in a proceeding involving the Debtor.

     1.23.       Order Confirming the Plan:        means the Order     of

the Court pursuant to §1129 of the Court, finding that the Plan

meets the requirements of Chapter 11 of the Code and is entitled

to Confirmation, and which may contain such other provisions,

orders, findings, modifications and judgments which by the terms

of this Plan or the Code are appropriate and necessary to carry

forward   this   Plan   to   substantial   consummation,   including   the

Exhibits (as may be amended or modified).
      1.24.        Penalty      and   Interest:         means      any    statutorily

prescribed    penalty      or   interest      which    has   accrued      because    of

Debtor’s failure to pay a tax imposed or to file a tax return

with a governmental entity.

      1.25.        Petition:      means the voluntary petition filed by

Debtor under §301 of the Code commencing this case.

      1.26.        Petition Date:        means November 28, 2018, the date

the case was filed under Chapter 11 of the Code.

      1.27.        Plan:         means     this       Plan   of     Reorganization,

including any modifications, amendments or corrections made in

accordance herewith under the provisions of the Code.

      1.28.        Priority Claim:          means any Claim, other than a

Tax Claim or an Administrative Claim entitled to priority under

§507(a).

      1.29.        Pro Rata or Pro Rata Share:                    means the amount

which is the result of multiplying the net proceeds or total

proposed dividend owing to a named Class of Creditors pursuant

to   the   terms   of   this     Plan,   by    that     fraction     in    which    the

numerator is the allowed amount of the particular Creditor’s

Claim of the named Class and the denominator is the allowed

amount of all the Creditor’s Allowed Claims of the named Class.



      1.30.        Professional Fees:         means the Allowed Claims for,

or those charged by, attorneys, accountants, appraisers or other
professionals and reimbursement of expenses reasonably incurred

in rendering such professional services which are:

      (a)     allowed pursuant to the Code and entitled to priority
              status in priority to or as Administrative Expenses
              Claims   pursuant   to   Code   §§   327,   330, 331,
              503(b)(3)(D), 507(a)(1), 1102, 1103; and/or

      (b)     allowed under the Plan after the Effective Date for
              services rendered after the Effective Date when
              approved by the Court, if necessary, and only to the
              extent reasonable under existing case law either at
              law or in equity.

      1.31.       Revested      Debtor:      means     ROCK    SPRINGS      ENERGY

GROUP, LLC, a Delaware limited liability company, as revested

with property of its respective estate pursuant to §1141(b).

      1.32.       Rejection     Claim:       means    any    Claim   arising   by

reason   of    rejection   by     the   Debtor   of   a     contract   or   lease

pursuant to §365 or §1123(b)(2).

      1.32A.      Schedules:       means the Schedules of the Debtor’s

assets and liabilities filed with the Court in this case, as

amended from time to time.

      1.33.       Secured Claim:          means any Allowed Claim secured

by property of the Debtor, to the extent of the value of such

collateral.

      1.35.       Secured Creditor(s):         means a Creditor holding an

Allowed Secured Claim, and may include Allowed Claims evidenced

by   valid    Judgment   Liens,    Statutory     Liens,     other    involuntary

liens or mortgages, and all voluntary liens or mortgages against
the property of the estate or assigned assets.

      1.35.          Settled Claim(s), Settlement(s) or Settle:                   means

the Allowed Claims resulting from either the terms of agreements

regarding disputed Claims reached by and between:

      (a)     the respective Creditors having disputed,
              unliquidated, contingent or Non-Allowed Claims; and

      (b)     the Debtor which fully liquidates and renders
              undisputed any Claim which is thereafter deemed an
              Allowed Claim.

      1.36.          Tax Claim:     means any Claim of governmental units

for   taxes    as    described    in   §507(a)(7)      of    the    Code,    excluding

penalty and interest on such tax.

      1.37.          Unsecured Claim:        means any Claim that is not a

Secured     Claim,     Administrative       Claim,     Priority      Claim       or   Tax

Claim.

      1.38.          Unsecured    Creditor(s):              means    all     Creditors

holding Claims against the Debtor other than an Allowed Secured

Claim.

                                    ARTICLE II

                    Certain General Terms and Conditions

      2.01.          Satisfaction      of   all    Claims:      Various      types     of

Claims are defined in this Plan.                  This Plan is intended to and

shall    satisfy,      in   the   manner     specified       herein,       all    claims

against Debtor of whatever character, whether or not contingent

or liquidated, and whether or not Allowed Claims.                      ONLY ALLOWED
CLAIMS     AND     INTERESTS          WILL     RECEIVE         THE        TREATMENT       AND

DISTRIBUTIONS      SPECIFIED      BY    THE    PLAN.         EXCEPT    FOR    (1)    RIGHTS

WHICH    BHI     AND    THE     BHI    RELEASEES       (AS    DEFINED        IN    THE    BHI

SETTLEMENT) HAVE UNDER THE BHI SETTLEMENT AND (2) DUTIES AND

OBLIGATIONS      OF    THE    DEBTOR     AND    OTHERS        TO    BHI    AND     THE    BHI

RELEASEES (AS DEFINED IN THE SETTLEMENT AGRREMENT) UNDER THE BHI

SETTLEMENT,      UPON     THE    EFFECTIVE          DATE,    THE     DEBTOR       SHALL   BE

RELEASED   AND     DISCHARGED         FROM    ALL    DEBTS     AND    LIABILITIES         AND

DEBTOR SHALL OWN ALL OF THEIR RESPECTIVE PROPERTY SUBJECT ONLY

TO THE CLAIMS AND INTERESTS OF CREDITORS, IF ANY, AND LIENS AND

ENCUMBRANCES, IF ANY, AS SPECIFICALLY SET FORTH IN THE PLAN.

     2.02.            Securities Laws:         Any satisfaction provided to a

Creditor pursuant to this Plan which is or may be deemed to be a

security is exempt from registration under certain state and

federal securities laws pursuant to §1145.                         Such exemption does

not extend to most subsequent transfers of such interests by

“underwriters” as that term is defined in §1145.

     2.03.            Disbursing Agent:         Except for the sum to be paid

by the Debtor by wire transfer to BHI under Section 1 of the BHI

Settlement, which sum shall be paid by wire transferred by the

Debtor as set forth in the BHI Settlement, PAOLA SCHROEDER, the

Authorized Representative of Debtor-in-Possession, shall serve

as disbursing agent for all distributions under the Plan PAOLA

SCHROEDER may appoint such transfer or other agents as it deems
necessary       and    reasonable      to    assist      in    making      distributions

required by the Plan.

       2.04.          Time for Filing Claims:

               2.04.01       All Claims assertible and arising prior to

the Petition Date shall have been filed with the Court by the

Bar Date.       The Schedules are on file at the office of the Clerk

of the Court and are open for inspection during regular business

hours at the office of the Clerk of the Court, 615 E. Houston

St.,   San     Antonio,      Texas   78205       and    are   available     through    the

Court’s electronic PACER filing system. Claims filed pursuant to

assumption or rejection of Executory Contracts should also refer

to Section VII of the Plan for special requirements regarding

their Claims.          Debtor’s failure to designate a Claim in the

schedules as being disputed, contingent or unliquidated, does

not constitute an admission that such claim is not subject to

objection, provided, however, that BHI’s Allowed Secured Claim

has been finally resolved by orders of the Court entered on

April 11, 2019 and April 12, 2019.                       Except for BHI’s Allowed

Secured      Claim,    the    Debtor   reserves         the   right   to    dispute,   or

assert    offsets      or    defenses,      to    any    Claims   reflected      in    its

Schedules as to amount, liability or status.                      This statement is

not intended by the Debtor to mean that all Claims shown in the

Schedules       are    disputed,     contingent         or    unliquidated,     thereby

requiring all Creditors to file Claims.                       It is merely included
to prevent any Creditor from seeking to use the Schedules as an

admission by Debtor as to the amount of liability in a Claim

objection    or     other       proceeding.         If       a    Creditor’s         Claim     is

scheduled     without       a     disputed,        contingent            or        unliquidated

notation,    that       Creditor    need     not    file          a    Claim       unless    that

Creditor disagrees with the amount scheduled.                                 If the Debtor

amends     downward      any      Claim    shown        on       the    Schedules,          those

Claimants will be notified and will be given additional time as

provided    by    the    Bankruptcy       Rules    within         which       to    file    their

Proofs of Claim, if they so desire.

            2.04.02         All    Administrative            Claims          assertible       and

arising during the Case shall be filed with the Clerk                                      of the

Court no later than ten (10) days prior to the first hearing on

confirmation;      provided,       however,       all    Administrative              Claims    of

the Case filed by professionals for compensation incurred prior

to Confirmation under §330 of the Code shall be filed within

ninety (90) days after the Confirmation Date.                                If these Claims

are not filed on or before the respective deadlines, such Claims

shall not be allowed, unless the Court has ordered otherwise or

orders otherwise.

     In    addition,      all     requests    for       payment         of    Administrative

Claims    incurred      after     the   confirmation             of    the    Plan    shall    be

filed with the Clerk of the Court prior to or simultaneously

with the Debtor’s application for Final Decree.
     2.05.          Modifications       to   the   Plan:         This   Plan   may    be

modified     or    corrected     upon   motion     of   the   Debtor      pursuant    to

§1127   of        the     Code   and    Bankruptcy        Rule     3019      prior    to

Confirmation.           Modifications or corrections may be made without

additional disclosure pursuant to §1125 of the Code provided

that the Court finds that the modifications or corrections do

not adversely affect any Claim or Interest or classes of Claims

or Interests.            After the Confirmation Date, the Debtor, upon

order of the Court and in accordance with §1127(b), may remedy

any defect or omission or reconcile any inconsistencies in the

Plan in such a manner as may be necessary to carry out the

purposes and intent of the Plan.

     2.06.          Valuation of BHI’s Allowed Secured Claim:                    BHI’s

Allowed Secured Claim shall be allowed as set forth in its Proof

of Claim No. 1 filed with the Court and as determined by orders

of the Court entered on April 11, 2019 and April 12, 2019. With

approval of the Court, the Debtor has previously stipulated that

BHI’s claim shall be treated as a fully secured claim for the

purposes of Section 506 of the Code. See Docket Entry No. 37 in

this case.

                                    ARTICLE III

                    Division of Creditors in the Classes

     3.01.          Class 1:      Claim   of   The      Law   Office    of   WILLIS    &

WILKINS, L.L.P. by James S. Wilkins, arising under §507(a)(1) of
the Bankruptcy Code up to $75,000.00; and fees due the United

States Trustee.       Class 1 is not impaired and is not entitled to

vote on this Plan.

     3.02          Class 2:    Secured claim of the following:

B H, INC.                                                            $6,300,000.00 1
c/o Joseph S. Cohen
Of Counsel
Rosenthal Law Firm, PLLC
675 Bering Drive, Suite 150
Houston, Texas 77057

                                                           Total $6,300,000.00 2


     3.03          Class 3:    Unsecured claims of the following:

Advanced Magnetronics, LLC                            (contingent) $24,000.00
230 West Second South St.
Salt Lake City UT 84101-0000

DR Griffin & Associates Inc.                          (contingent) $15,106.33
1414 Elk St.
Rock Springs WY 82901-0000

Office of Ivan Ramirez, PLLC                                              $1,000.00
P.O. Box 702086
San Antonio TX 78270-0000

Samuel Engineering, Inc.                               (DISPUTED) $300,000.00
c/o Jeffrey Clay Rubell
Rubell Quillen, LLC
8501 Turnpike Dr., Suite 106
Westminster CO 80031-0000

Separation Process Systems, LLC                       (Contingent)$200,000.00
5930 Par Four
Houston TX 77088-0000


1
   The actual    allowed   amount   of   BHI’s   Allowed   Secured     Claim   exceeds
$6,300,000.00.
2
  The actual     allowed   amount   of   BHI’s   Allowed   Secured    Claim    exceeds
$6,300,000.00.
Winn - Marion Companies                               (contingent) $385,788.14
7084 S Revere Parkway
Englewood CO 80112-0000

                                                              TOTAL $625,894.47 3

Advanced Magnetronics, LLC, DF Griffin & Associates, Inc., and

Separation Process Systems, LLC are providing services to the

Debtor on open account and the Debtor hereby expressly assumes

those accounts and shall pay them in full upon completion of

their work for the Debtor.

     The    disputed    $300,000    Claim     of    Samuel    Engineering,       Inc.

(“SEI”) will not be allowed under the Plan as SEI’s Claim was

scheduled    in   the   Debtor’s    initial        and    amended     Schedules      as

disputed and SEI did not file a Proof of Claim prior to the Bar

Date.

     3.04         Class 4:   Class       4      consists      of      the     Allowed

Unsecured Claim of Construcciones.              Construcciones is an insider

of the Debtor within the meaning of §101(31) of the Code.                         The

claim of Construcciones shall be an Allowed Unsecured Claim but

shall not be paid unless and until the Allowed Claims in Classes

1, 2, and 3 are paid in full.

     3.05         Class 5:   This       class      consists     of     the    equity

interests    in   the   Debtor   held    by     the      following:    ASCH    Oil    &

Energy, Inc., ESCH Oil & Energy, Inc., JSCH Oil & Energy, Inc.,

PSCH Oil & Energy, Inc. and Eco Energy SM, LLC. These entities
shall retain their equity interests in the Debtor upon payment

of Classes 1-4.

                                     ARTICLE IV

      4.01.          Provision for Treatment of Classes of Creditors

      The     actual        and     necessary     costs      and     expenses      of

administration        of,    and    claims     against,     Debtor    entitled     to

priority      in   accordance       with   §503(b)    and    §507(a)(1)      of   the

Bankruptcy Code are not impaired.                 The holder of any Allowed

Administrative Claim, except as otherwise provided in the Plan,

shall   be    paid     in   full,    without    interest,     in     cash,   on   the

effective date of the Plan, from estate funds or upon such other

terms as may be agreed upon between the holder of any such claim

and   the    Debtor.        Such    payment    will   include      payment   of   all

expenses incurred by the Debtor in the operation of the estates

since the date of filing of this cases, together with authorized

and allowed fees and expenses of professionals employed by the

Debtor including attorneys, accountants and appraisers and the

fees owing to the U.S. Trustee.                 Debtor estimates that there

will be no administrative claims except as otherwise provided

for in Class 1.

      Class 1:       The Class 1 claim of the WILLIS & WILKINS, L.L.P.

by James S. Wilkins shall be paid from the retainer held by the



3
 See discussion below explaining by the disputed $300,000 claim of Samuel
Engineering, Inc. is not included in this sum.
claim holder upon the Court’s approval of the claim holder’s

fee,   current         cash    reserves,    and    from    future     income      of   the

Debtor; The Class 1 claim of the United States Trustee shall be

paid   as       they   become    due.      The    reorganized       Debtor    shall    be

responsible for timely payment of fees incurred pursuant to 28

U.S.C.      §    1930(a)      (6).      After    confirmation,       the    reorganized

Debtor shall file with the Court and serve on the United States

Trustee a Quarterly Financial Report for each month (or portion

thereof) the case remains open in a format prescribed by United

States Trustee and provided to the Debtor by the United States

Trustee.        The Class 1 Creditor is deemed unimpaired by the Plan.

       Class 2:        The Class 2 Creditor is BHI whose Allowed Secured

Claim was allowed by Order of the Court entered on April 11,

2019 and April 12, 2019 and, shall be paid as follows: The Class

2 Creditor, BH, INC., shall be paid the total sum, by agreement,

$5,500,000.00 in cash under the terms of the BHI Settlement.

       Class 3:        The    Class   3   Unsecured       Creditor         SEI,   in   the

amount of $300,000.00 is listed in the Schedules as disputed and

it did not file a proof of claim by the Bar Date..                         SEI will not

be paid in this Plan.                 The Creditor, Office of Ivan Ramirez,

PLLC, in the amount of $1,000.00 shall be paid thirty (30) days

after the effective date of the Plan.                     The remaining unsecured

Creditors, Advanced Magnetronics, LLC, ($24,000.00); DR Griffin

& Associates Inc. ($15,106.33); Separation Process Systems, LLC
($200,000.00); and Winn-Marion Companies ($375,388.14) shall be

paid    upon   completion        of    their         respective    contracts      with    the

Debtor.

       Class 4:      The     Class    4    Creditor,         Construcciones,      shall    be

paid in full only after the Allowed Claims in Classes 1, 2, and

3 are paid in full.

       Class 5:      The     holders       of    equity      interests    in   the   Debtor

shall    retain      their    interests          in    the   Debtor,     which    shall   be

subordinate to the creditors holding allowed claim in Classes 1,

2, 3, and 4.



                                          ARTICLE V

                          Means for Execution of the Plan

       5.01          The Plan shall constitute a motion under §364 of

the    Code    for    authority       to    obtain      a    $5,600,000.00       loan    from

Constucciones on the terms set forth in Exhibit “B” attached

hereto and incorporated herein by reference.

       5.01A         Upon Confirmation, the Debtor shall be authorized

under     §364       of    the    Code          to     borrow     $5,6000,000.00         from

Construcciones on the terms set forth in Exhibit “B” attached

hereto and incorporated herein by reference, and only following

timely payment to BHI of the sum of $5,500,000.00 as provided

for in the BHI Settlement, the Debtor shall be authorized to

grant to Construcciones a first priority lien on the Debtor’s
crude   oil     distillery,       storage   tank        facility   and     rail    spur

located in Rock Springs, Wyoming to secure payment of such loan.

The funds evidencing the proceeds of such loan are currently on

deposit    in    the    trust     account   of    the    law   firm   of    Willis   &

Wilkins, L.L.P., counsel to the Debtor.

     5.01B.           Distributions Under the Plan: Except as provided

in the BHI Settlement, the Debtor, in its sole discretion, will

make those transfers and distributions required by this Plan

from the revested Debtor’s operations and upon the latter to

occur     of    (i)    the   Confirmation        Date,    or   (ii)   as    soon     as

practicable after a Final Order is entered allowing the holder’s

Claim or Interest, or (iii) as otherwise provided by order of

the Court.       BHI shall be paid at the time and in the manner set

forth in the BHI Settlement.            No distribution or transfer shall

be made, however, which would result in any Creditor receiving

more than is specifically provided for in this Plan.

     5.01.01          Manner of Cash Payments:              Cash Payments to be

made pursuant to the Plan shall be made by check drawn on a

domestic bank from a domestic bank, except that BHI shall be

paid on the Confirmation Date by wire transfer as provided in

the BHI Settlement.

     5.02.            Cramdown:     The Court may confirm the Plan even

though fewer than all Classes of Creditors or Class of Interest

holders have accepted the Plan.              In the event that any impaired
Class of Creditors or Class of Interest holders fails to accept

the Plan by adequate vote as described in §§ 1126 and 1129(a),

the   Debtor     may   request     the   Court       to    confirm   the    Plan    in

accordance     with    §1129(b)    of    the    Code.       Furthermore,     to     the

extent the Plan does not embody certain provisions setting forth

the circumstances apprehended by §1129(b), the Debtor may amend

or modify the Plan to include such provisions should it become

necessary to confirm the Plan under cramdown.                      Notwithstanding

any   provision    set   forth     herein,      no   modification     of    the    Plan

shall alter or change the treatment of the Class 2 Creditor

without the consent of said Creditor.

      5.03.        Unclaimed Distributions:               In the event that the

Debtor, is unable to locate a holder of a Claim or Interest in

order to make such distribution as herein provided, the revested

Debtor   shall    hold   such     distribution       for    the   benefit   of     such

Claim or interest holder until all payments and transfers are

made pursuant to this Plan, then such distributions or property

shall be paid pro rata to Class 4 Creditors.

      5.04.        Documentation:        The appropriate documentation for

each transaction contemplated herein shall be in accordance with

Article IV herein.

      5.05.        Funding of Plan:            The distributions and payments

provided for in the Plan shall be funded by the loan described

in Section 6.01 above and thereafter by the revested Debtor’s
future business operations and sale of assets, if necessary.

         5.06.        Controversy Concerning Impairment:                      In the event

of   a    controversy           as    to   whether    any     Creditor(s)      or   interest

holders or Classes of Creditors are impaired under the Plan, the

Bankruptcy Court shall, after notice and hearing, determine such

controversy.          To the extent that the Court finds that a Class of

Creditors        or    a    Creditor          is    impaired       where   designated        as

unimpaired, that Creditor or Class of Creditors may file a vote,

notwithstanding other provisions, at the time of Confirmation.

If   determined        to       be     unimpaired,      the    Creditor       or    Class    of

Creditors shall be deemed to accept the Plan as provided in

§1126(f).

                                            ARTICLE VI

                  Executory Contracts and unexpired Leases

         6.01.        The Debtor has no leases or executory contracts,

except as previously disclosed in the plan.

         6.02.        Rejection Claims must be filed with the United

States Bankruptcy Clerk in San Antonio, Texas within one hundred

eighty (180) days after Confirmation.                          Any objections to such

Rejection Claims shall be filed as provided in Article VIII.

         6.03.        Each           executory      contract       or   unexpired         lease

assumed      hereby        by    the       Debtor    shall    be    assumed    as    of     the

Confirmation Date.
                                       Article VII

                            Approval of BHI Settlement

      7.01           The     Plan      shall     constitute        a    motion       under

Bankruptcy        Rule   9019    and    Section    1123(b)(3)      of    the       Code    to

approve the BHI Settlement.

      7.02           Upon    Confirmation,        the   BHI     Settlement     shall       be

deemed approved by the Court as in the best interests of the

estate and all creditors and parties in interest.                       Under the BHI

Settlement, BHI will compromise its Allowed Secured Claim --

which is in excess of $6,300,000 and secured by liens against

the   Debtor’s       crude      distillation,      rail    spur,       and    tank       farm

facility      (“the        Project”)     which     the     Debtor       has     previous

stipulated, the Court’s approval, to be a fully secured valid

first priority lien against the Project – for (1) a onetime cash

payment of $5,500,000.00 payable within 24 hours of entry of

Confirmation, (2) certain releases from the Debtor, its members,

principals, and others, and (3) an indemnity from the Debtor,

its   members,      principals,        and     others    with    respect      to    claims

related      to     certain      equipment       previously       procured         for     or

fabricated for the Debtor’s project, all as more particularly

set forth in Exhibit “A” attached hereto and incorporated herein

by reference.

      7.03           The BHI Settlement is fair and equitable.                            The

Debtor previously objected to BHI’s timely filed proof of claim
(Claim No. 1), and the Debtor lost.                   On April 11, 2019 the Court

overruled the Debtor’s objection to BHI’s secured claim in its

entirety.        On    April     12,    2019,    the    Court   entered     an   order

granting BHI’s motion for summary judgment with respect to BHI’s

Motion to Determine Amount of BHI’s Secured Claim.                         Given the

Debtor’s      prior    Court-approved         stipulation    that   BHI    was   fully

secured by a first and prior lien on the Project and the Court’s

decision to overrule the Debtor’s objection to BHI’s Secured

Claim, the Debtor now has no chance of successfully disputing or

litigating the amount of BHI’s Secured Claim.

       7.04           Approval    of    the     BHI    Settlement    satisfies     the

requirements      set     forth    in        Protective    Committee      for    Indep.

Stockholders of TMT Trailer Ferry, Inc., v. Anderson, 390 U.S.

414, 424 (1968) (the court should consider (1) the probabilities

of success should the claim be litigated – now zero percent; (2)

the estimated complexity, expense and likely duration of the

litigation – now irrelevant since the claim has been adjudicated

into    a     final    judgment;       (3)     the    difficulty    collecting     any

judgment – not applicable since the Debtor is the obligor and

not the claimant; and (4) all other factors relevant to a full

and fair assessment – paying $5,500,000.00 is significantly less

than in excess of $6,300,000.00).
                                    ARTICLE VIII

          Effect of Confirmation, Release and Binding Effect

     8.01.          Except for (1) rights which BHI and BHI Releases

(1) as defined in the BHI Settlement have and (2) the duties and

obligations      the    Debtor     and   others   have   to   BHI   and   the     BHI

Releases    under      the   BHI   Settlement,     confirmation     of    the   Plan

shall operate as a discharge of the Debtor from all Claims and

Interests to the extent provided under §1141(d)(2).

     8.01.01        Except for (1) rights which BHI and BHI Releases

(1) as defined in the BHI Settlement have and (2) the duties and

obligations      the    Debtor     and   others   have   to   BHI   and   the     BHI

Releases under the BHI Settlement, the treatment of Claims and

Interests in the Plan shall be deemed in exchange for and shall

constitute the complete satisfaction and release of all Claims

and Interests of any nature whatsoever against the Debtor or any

of its assets or properties, except where otherwise specifically

provided herein.

     8.01.02        Except for (1) rights which BHI and BHI Releases

(1) as defined in the BHI Settlement have and (2) the duties and

obligations      the    Debtor     and   others   have   to   BHI   and   the     BHI

Releases under the BHI Settlement, the Plan shall discharge and

satisfy    all   obligations       of    or   claims   against   the     Debtor   or

revested Debtor to the extent provided under §1141(d)(2), and no

Creditor, interest holder or lessor shall have any claim against
Debtor upon confirmation with respect to any KNOWN liability or

obligation        of     the    Debtor    or    the    Estate,    including,         but    not

limited to:

      a)     curing or providing for compliance with regard to any

violations by the Debtor of or conflicts with any regulations or

licensing         requirement,       or    of    any     judgment,       decree,       order,

statute,         rule    or     regulation      of     any   court      or     any    public,

governmental or regulatory agency or body having jurisdiction

over the Debtor;

      b)     any unfair labor practices or discrimination claims,

complaints or charges filed or threatened against the Debtor;

      c)     any and all taxes, whether income, excise, corporate,

franchise,         property,        sales,      use,     payroll,        withholding         or

otherwise, incurred by or assessed against Debtor prior to the

Confirmation Date; and

      d)     any and all liability, claims or responsibility in any

legal      action,        administrative         proceedings       or        investigations

instituted        by     or    against    the   Debtor,      or   the    assets      thereof,

under      any     law     or    regulation      pertaining        to    the    health       or

environment        including,       without      limitation,       the    CERCLA      Act    of

1980 (42 U.S.C. §9601 et seq.), as amended from time to time,

the     regulations            promulgated       thereunder,       and        statutes       or

regulations,            whether federal, state or local relating to the

health or environment.
      8.02.        Except for (1) rights which BHI and BHI Releases

(1) as defined in the BHI Settlement have and (2) the duties and

obligations    the   Debtor     and    others   have      to    BHI    and   the   BHI

Releases under the BHI Settlement, except as otherwise provided

herein,     upon   the     Confirmation      Date,     all      such    Claims     and

Interests against the Debtor shall be satisfied and released in

full; and all such holders shall be precluded from asserting

against the Debtor, its successors or assigns and its assets or

properties, any other or further Claim based upon any act, debt,

claim or omission, transaction or other activity of any kind or

nature that occurred prior to the Confirmation Date.

      8.03.        Upon     a   Final     Order      of        Confirmation,       the

provisions of the Plan will bind the Debtor, revested Debtor and

all Creditors and interest holders, whether or not they accept

the Plan.

      8.04.        This Plan is binding in accordance with §1141.

The   automatic    stay     provided    by   §362    will       terminate    on    the

Effective Date.

                                  ARTICLE IX

      Procedures for Resolving Disputed Claims and Interests

                          and Disputed Claims Reserve

      9.01.        Debtor or any other party in interest, may object

to any claim.      All objections to Claims must be filed within one

hundred and eighty days (180) days after the Effective Date.
Notwithstanding           any    other     provision     in     this      Plan    to     the

contrary, the Debtor may not object to BHI’s Allowed Secured

Claim as that has been determined by orders of the Court entered

on April 11, 2019 and April 12, 2019 in this case.

     9.02.           The objecting party shall litigate to judgment,

settle or withdraw objections to disputed Claims and disputed

Interests.     All legal fees and expenses of the Debtor incurred

in the prosecution of objections to Claims or Interests shall be

paid as a Class 4 claim.

     9.03.           In determining the amount of the distribution due

the holders of Allowed Claims prior to the resolution of all

claim disputes, the appropriate Pro Rata calculations pursuant

to the Plan shall be made as if all disputed Claims were Allowed

Claims    in   the    full       amount    claimed      by    the   holders      thereof;

provided however, that the Court may estimate a lesser amount

for a Claim holder used in such a Pro Rata calculation or the

Trustee    and       the        disputed    claim      holder       may     agree      upon

distribution in an amount less than that claimed.

     9.04.           PAOLA       SCHROEDER,     shall        hold   in    an     interest-

bearing account, and separately account for, distributions in

respect to disputed Claims.

     9.05.           At    such    time    as   a   disputed        Claim      becomes    an

Allowed Claim, the distributions reserved for such Allowed Claim

shall be released from the Disputed Claims reserve and delivered
to the holder of such Allowed Claim.                   In the event that, or to

the   extent     that,        a        disputed     Claim     is    disallowed,       the

distributions reserved for such claim shall be released from the

Disputed Claims reserve for Pro Rata distribution to Allowed

Claims upon the next Distribution Date.

      9.06.          Except       as    the   Court    may    order    otherwise,      no

payments or distribution shall be made with respect to all or

any portion of a disputed Claim unless and until all objections

to that Claim have been determined by Final Order.                       Payments and

distributions to each holder of a disputed claim to the extent

that it ultimately becomes an Allowed Claim shall be made in

accordance with the provisions of the Plan with respect to the

Class of Claims in which the respective holder is a member.

                                         ARTICLE X

                           Retention of Jurisdiction

      Except as provided herein below, the Court shall retain

jurisdiction of this case pursuant to the provisions of Chapter

11 of the Bankruptcy Code, until final allowance or disallowance

of all claims, or to resolve all controversies affected by this

Plan in respect to the following matters:

      10.01.         To   determine        all    controversies       relating   to    or

concerning     the     classification,            allowance    or   satisfaction      of

Claims or Administrative Expenses;

      10.02.         To determine any and all pending applications for
the rejection or assumption and/or assignment, as the case may

be, of executory contracts and unexpired leases to which the

Debtor or Revested Debtor are a party or with respect to which

the Debtor may be liable, and to determine and, if necessary, to

liquidate, any and all Claims arising therefrom;

      10.03.      To determine any and all applications, adversary

proceedings, and contested or litigated matters properly before

the     Court,   including,        without    limitation,    any     proceeding

commenced for the purpose of avoiding, recovering or preserving

for     the   benefit   of   the     estate   any   transfer   of     property,

obligation incurred by the Debtor, lien or setoff;



      10.04.      To determine any dispute arising under this Plan

and to make such orders as are necessary or appropriate to carry

out the provisions of the Plan including to approve or determine

controversies concerning closing documentation;

      10.05.      To grant extensions of any deadlines set herein;

      10.06.      To    hear       and    determine    all     requests      for

compensation and/or reimbursement of expenses which may be made

after Confirmation;

      10.07.      To    enforce     all   release   provisions      under   this

Plan;

      10.08.      To modify the Plan pursuant to Paragraph 2.05 and

the Code; and
       10.09.        In addition, and at any time, the Court may make

such orders or give such direction as may be appropriate under

§1142 of the Code.

       Notwithstanding any provision in this Plan or Confirmation

Order to the contrary, the Court shall not retain jurisdiction

over claims by BHI and any of the BHI Releasees (as defined in

the    BHI     Settlement)    for    indemnity     against   the    Debtor,      its

members, and its principals as set forth in Section 10 of the

BHI Settlement.

                                    ARTICLE XI

                                      Notices

       All notices or demands required or permitted herein shall

be    deemed    to   have   been    duly   given   and   served    when   made    in

writing and deposited in the United States mail, first class, in

an envelope addressed to the last known address of the notified

party, with postage prepaid or when served in accordance with

the Court’s electronic case filing system.

                                    ARTICLE XII

                              Discharge of Debtor

       Except as provided below, Pursuant to 11 U.S.C. §1141(d)(2)

and the rights granted herein, the entry of a final order by the

Court confirming this Plan shall operate as a full and complete

discharge of the Debtor on all classes of claims.

       The consideration received by the Debtor’s creditors, as
provided    in    the    Plan,    will    be   in   full    final    satisfaction,

release, discharge and cancellation of any and all claims of

such   creditors       against    the    debtor,    pre-confirmation        and   the

release    of    all    liens    upon    its   successful    completion      of   all

payments    and    plan     provisions.         The   claims    of    the    taxing

authorities shall be paid, not discharged.

       Notwithstanding any provision to the contrary in this Plan,

any Disclosure Statement, or the Confirmation Order, this Plan

shall not (1) operate to discharge the Debtor if the Debtor

fails to pay BHI timely the sum set forth in Paragraph 1 of the

BHI Settlement, and (2) operate to discharge the Debtor of its

indemnity obligations to BHI and the BHI Releasees (as defined

in the BHI Settlement) under Section 10 of the BHI Settlement.



                                   ARTICLE XIII

                                   Final Decree

       The Debtor shall file an application for Final Decree no

later than six (6) months following confirmation of the Plan.

                                   ARTICLE XIV

                  Payment to the United States Trustee

       In accordance with §1129(a)(12) of the Bankruptcy Code and

28 U.S.C. §1930, the Debtor shall on the Confirmation Date pay

all fees then due to the United States Trustee.
                                ARTICLE XV

 Post-Petition Reports and Payments to the United States Trustee

       After the Confirmation Date, the Debtor shall continue to

file   quarterly    operating   reports   with      the    Bankruptcy    Court.

However, the Debtor and the Reorganized Debtor shall make all

post-confirmation payments to the United States Trustee as may

be required pursuant to 28 U.S.C. §1930(a)(6), and shall provide

to   the   United   States   Trustee   such   financial      reports    as    the

United States Trustee may reasonably request, until the Chapter

11 case has been closed by the Bankruptcy Court or converted to

another chapter under the Bankruptcy Code.

                                ARTICLE XVI

                    Vesting of Property of the Estate

       Post-confirmation,    all   property    of    the    Estate     will    be

conditionally vested in the Debtor, as a “reorganized Debtor.



                [Balance of page intentionally blank]
     RESPECTFULLY SUBMITTED this 24th day of May, 2019.




                                /s/Paola Schroeder
                                PAOLA SCHROEDER, Manager of the
                                DEBTOR-IN-POSSESSION




APPROVED AS TO FORM:

WILLIS & WILKINS, L.L.P.
711 Navarro Street, Suite 711
San Antonio, TX 78205-1711
(210) 271-9212 (Telephone)
(210) 271-9389 (Facsimile)
TBC NO. 21486500
Email: jwilkins@stic.net


/s/James S. Wilkins
BY: JAMES S. WILKINS
     Attorney for Debtor
                           CERTIFICATE OF SERVICE

      I   hereby    certify    that    a   true   and   correct   copy   of    the

foregoing Plan of Reorganization has been sent to the following

by first class U.S. mail, on this 24th day of May 2019:


Rock Springs Energy Group, LLC
2607 Rogers Circle                           DR Griffin & Associates Inc.
San Antonio, Texas 782587                    1414 Elk St.
                                             Rock Springs, WY 82901
United States Trustee
615 E. Houston Street, Suite 533             Office of Ivan Ramirez, PLLC
San Antonio, TX 78205                        P.O. Box 702086
                                             San Antonio, TX 78270
Regional Director
Securities Exchange Commission               Samuel Engineering, Inc.
801 Cherry Street, Suite 1900, Unit          c/o Jeffrey Clay Rubell
18                                           Rubell Quillen, LLC
Fort Worth, Texas 76102                      8501 Turnpike Dr., Suite 106
                                             Westminster, CO 80031
Securities Exchange Commission
100 F. Street, NE                            Separation Process Systems, LLC
Washington, D.C. 20549                       5930 Par Four
                                             Houston, TX 77088
Advanced Magnetronics, LLC
230 West Second                              Winn – Marion Companies
South St.                                    7084 S Revere Parkway
Salt Lake City, UT 84101                     Englewood, CO 80112

Construcciones E   Instalaciones             BH, Inc.
Modernas S.A. de   C.V.l                     c/o Jason H. Robinson
Av. Sante Fe 505   Mezzsanine 1 col.         Babcock Scott & Babcock, PC
Cuajimalpa c.p.                              370 E. South Temple, 4th Floor
Cuidad de Mexico   05348                     Salt Lake City, UT 84111



                                           /s/James S. Wilkins
                                             JAMES S. WILKINS
                                             Attorney for Debtor
